DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021, has been entered.
Response to Amendment
 The claims filed November 2, 2021, do not comply with 37 CFR 1.126, which requires that the original numbering of the claims must be preserved throughout prosecution. The claims following canceled claim 24 have been misnumbered. It appears to the examiner that claim 25 has been canceled. The first claim numbered as claim 26 (immediately following canceled claim 24) and labeled “Currently Amended” appears to be correctly numbered. The text of the claims numbered as claims 25-31 and labeled as “Previously Presented” corresponds to the text of previously presented claims 27-33, respectively. Therefore, the claims numbered as 25-31 and labeled as “Previously Presented” have been renumbered as claims 27-33 to preserve the original numbering of the claims. Claim 25 is considered to be canceled. Accordingly, claims 14-18 and 26-33 remain pending in the application.
Claim Objections
Claim 14 is objected to because of the following informalities: 
In claim 14, line 6, “first rocking member” should read --the first rocking member--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-18 and 26-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, it is unclear how many target paddles are being claimed, because the claim recites “one or more target paddles” in line 2 but then recites “the target paddles … defined as being the top most portion of each of a first end of the first rocking member and a second end of [the] first rocking member” in lines 3-6, which would appear to require two target paddles. It is unclear whether the claimed target may include one target paddle (as recited in line 2) or must include at least two target paddles (as suggested by lines 3-6). Additionally, there is insufficient antecedent basis in the claim for “the top most portion” in line 4, “the first end of the second rocking member” in line 13, and “the second end of the second rocking member” in line 14. In addition, it is unclear whether “a first end of the first rocking member” in line 15 refers to the same first end previously recited in line 4 et al., and whether “a first end of the second rocking member” in line 16 refers to the same first end Claims 15-18 and 26-33 are rejected in view of their dependency from claim 14.
Further regarding claim 26, the limitation “such that the target panel is disposed at a slight tilt relative to a true vertical plane” renders the claim indefinite, because it is unclear how the tilt of the target panel relative to a true vertical plane is defined. The examiner notes that the tilt of the target panel would appear to depend on external factors such as the angle at which the target is rocked and the configuration of the surface on which the target is placed during use. For that reason, the limitation “such that the target panel is disposed at a slight tilt relative to a true vertical plane” does not clearly define the configuration of the device itself. In addition, the term “slight” is a relative term that is not clearly defined by Applicant’s disclosure. At para. 0025, Applicant states that the target panel “may tilt -30 to 30 degrees relative to a true vertical plane” and describes an example in which the target panel will tilt “at an angle of about 8 degrees relative to a vertical plane.” Para. 0025 goes on to state that “[i]n some embodiments, the target panel 122 may not tilt or may only tilt slightly (± 1-2 degrees).” It is unclear whether “a slight tilt” in claim 26 would be limited to the range of ± 1-2 degrees identified in Applicant’s specification as “only tilt[ing] slightly”, or would encompass a broader range such as the exemplary 8-degree tilt and/or the entire -30 to 30 degree range.
Further regarding claim 32, the limitation “the one or more paddles are disposed at an end of the first rocking member” in lines 1-2 renders the claim indefinite, because it is unclear how many paddles are being claimed (as discussed above with respect to claim 14), and it is unclear whether “an end” in claim 32 refers to the first or second end of the first rocking member previously recited in claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18, 26-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Panther Metal’s Squirrel Rocking Target (YouTube video published April 3, 2012; hereinafter Panther) in view of Hsu (US Patent No. 5,927,816, hereinafter Hsu).
Regarding claim 14, Panther discloses a resetting gun target (see annotated image below) comprising: a first rocking member (A); a second rocking member (B); a connector (C) joined to the first rocking member (A) and the second rocking member (B) closer to a first end of the first and second rocking members (A, B) than to a second end of the first and second rocking members (see Image below, the connector C being closer to the front end of the rocking members A, B); and a target panel (D) attached directly to the connector (C) and disposed to be substantially perpendicular to the first and second rocking members (A, B; since the rocking members A, B run front-to-back and the target panel D is perpendicular to the front-to-back direction), wherein the first rocking member (A), the second rocking member (B), the connector (C), and the target panel (D) are constructed from a ballistic resistant material which withstands metallic projectile strikes delivered by gunfire (audio at 0:17-0:28: “made from 1/4-inch steel; other models are also available in 3/8-inch steel and also 1/2-inch steel”).

    PNG
    media_image1.png
    355
    533
    media_image1.png
    Greyscale

	Panther differs from the claimed invention in that Panther does not teach the first rocking member including target paddles as a top-most portion of each end of the first rocking member, and Panther teaches the connector (C) being integrally joined to the first and second rocking members (A, B) rather than mating at first and second joining portions to forms first and second joints. However, Hsu teaches a rocking device similarly comprising first and second rocking members (rocking plates 3, Figs. 1-2; col. 1, lines 59-64) and a connector (connect plate 2). To solve the problem of limiting rocking motion of the device, Hsu teaches each rocking member (3) including two paddles (curved stops 31) disposed on each rocking member (3), oriented in a plane defined by the respective rocking member (3), and disposed as a top-most portion of each of a first end and a second end of the respective rocking member (see col. 1, lines 63-64; the curved stop 31 extending to the top-most portion of the ends of rocking members 3, as shown in Figs. 1-2), in order to prevent the device from rocking too far (col. 2, lines 24-26; this being the same problem solved by Applicant’s paddles, as described in para. 
Regarding claim 15, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. As discussed above, Hsu teaches both the first and second rocking members (3) each including two paddles (31). When modifying Panther in view of Hsu as set forth above for claim 14, it would have been obvious to one of ordinary skill in the art to dispose paddles as taught by Hsu on the second rocking member as well as the first rocking member, in order to prevent the target from rocking too far and toppling over during use. As noted above, the term “target” modifying “paddle” describes an intended use of the paddle and does not further limit the structure of the paddle. 
Regarding claim 17, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the connector (C) is integral to the target panel (D; being formed together as a complete unit as shown in image above).
Regarding claim 18, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 17. Hsu further teaches a height of the connector (2, Fig. 1) is greater than a thickness of the connector (2). When modifying Panther such that the 
Regarding claim 26, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further teaches the target panel (D, annotated Panther image above) is joined to the connector (C). As discussed above in the rejection of claim 26 under 35 USC 112(b), the tilt of the target panel relative to a true vertical plane would appear to depend on external factors such as the angle at which the target is rocked and the configuration of the surface on which the target is placed during use. The target panel of Panther is inherently capable of being disposed at a slight tilt relative to a true vertical plane during use, for example, when rocked back as a slight angle or when placed on a sloping surface. Therefore, the target panel of Panther is understood to read on the target panel disposed at a slight tilt relative to a true vertical plane, as claimed. If there is any doubt regarding the examiner’s interpretation of this limitation in view of the issues under 35 USC 112(b), see the alternative rejection of claim 26 in further view of Bateman below.
Regarding claims 27 and 28 (misnumbered as claims 25 and 26), the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. The examiner cannot ascertain from the video whether the target panel of Panther extends past an end of the connector (e.g., left edge or right edge of the connector in the image above) as recited in claim 27 or is shorter than the connector as recited in claim 28. (For example, it is not readily apparent from the video whether the squirrel’s acorn extends past the left end of the claim 27) or to be shorter than the connector (e.g., by making the squirrel’s tail slightly shorter) (claim 28), since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the target panel relative to the connector has not clearly been established in the present record, or claimed.
Regarding claim 29 (misnumbered as claim 27), the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. The examiner cannot ascertain from the video whether the target panel of Panther extends past the outermost surface of the first rocking member. (For example, it is not readily apparent from the video whether the squirrel’s acorn extends past the outermost surface of the first rocking member A.) However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the target panel (D) of Panther to extend past the outermost surface of the first rocking member (e.g., by making the squirrel’s acorn slightly larger), since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the target panel relative to the first rocking member has not clearly been established in the present record, or claimed.
claim 31 (misnumbered as claim 29), the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the first rocking member (A) and the second rocking member (B) are positioned symmetrically to each other in the resetting gun target (as shown in image above).
Regarding claim 33 (misnumbered as claim 31), the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further discloses the ballistic resistant material includes steel having a thickness of between 0.25 inches and 0.5 inches (audio at 0:17-0:28: “made from 1/4-inch steel; other models are also available in 3/8-inch steel and also 1/2-inch steel”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Richardson (GB 2,477,983 A; hereinafter Richardson).
Regarding claim 16, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther does not teach one or more additional rocking members. However, in the art of resetting targets, Richardson teaches (Figs. 1A-B) that it is known to include three rocking members (5; pg. 3, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Panther by adding an additional rocking member between the first and second rocking members, as suggested by Richardson, in order to support a larger target panel.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Bateman (US Patent No. 5,240,258, hereinafter Bateman).
claim 26, the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther further teaches the target panel (D, annotated Panther image above) is joined to the connector (C). If there is any doubt regarding the examiner’s conclusion that the target panel of Panther would be inherently capable of being disposed at a slight tilt relative to a true vertical plane during use, as discussed above in the rejection of claim 26 under 35 USC 103 in view of Panther and Hsu in view of the issues discussed above in the rejection of claim 26 under 35 USC 112(b), then the examiner notes that Bateman teaches that it was known prior to Applicant’s invention to dispose a target panel (reactive steel plate 2, Fig. 2; col. 2, lines 29-30) at a slight angle relative to a true vertical plane (see Fig. 2), for maximum safety from bullet splatter (col. 4, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Panther by slightly tilting the target panel relative to a true vertical plane, as suggested by Bateman, in order to maximize safety from bullet splatter (Bateman, col. 4, lines 18-20).
Claim 30 (misnumbered as claim 28) is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Markley (US Patent Pub. 2011/0074110, hereinafter Markley).
Regarding claim 30 (misnumbered as claim 28), the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. Panther does not explicitly teach the target panel is connected to the connector with fasteners. However, in the art of resetting targets, Markley teaches (Figs. 6-7) that it is known to connect a target panel (32) to a connector (48, Fig. 4) of a resetting target with fasteners (bolts 36; para. 0027). .
Claim 32 (misnumbered as claim 30) is rejected under 35 U.S.C. 103 as being unpatentable over Panther in view of Hsu, in further view of Goldfarb (US Patent No. 3,161,417, hereinafter Goldfarb).
Regarding claim 32 (misnumbered as claim 30), the modified Panther teaches the claimed invention substantially as claimed, as set forth above for claim 14. As discussed above for claim 14, Hsu teaches the paddles (31, Fig. 1 of Hsu) are disposed at first and second ends of the first rocking member. Hsu does not explicitly teach that the target paddles are in an enlarged shape relative to the first rocking member. However, Goldfarb teaches similar rocking members (rocker elements 38, Fig. 2) with a paddle (stops 40) at each end (col. 1, lines 53-55), in which the paddles (40) are in an enlarged shape relative to the rocking members (as clearly shown in Fig. 2) to prevent the rocking device from topping over when rocked (Goldfarb, col. 1, lines 53-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Panther by providing the paddles with an enlarged shape relative to the first rocking member, as taught by Goldfarb, since Goldfarb teaches that this configuration was known prior to Applicant’s .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The features of the mating joints recited in amended claim 1 are taught by Hsu, as set forth above in response to Applicant’s amendment.
Although Goldfarb is not relied upon in the current rejection of claim 1 (since Hsu teaches both the mating joints and the paddles for preventing tipping), Applicant’s arguments with respect to Goldfarb will be addressed here in the interest of compact prosecution, because Goldfarb is relied upon in the rejection of claim 32 and because the arguments may be considered pertinent to the rejection of claim 1 in view of Hsu (since Hsu discloses a rocking horse similar to that of Goldfarb). In response to Applicant’s argument that the paddles (40 of Goldfarb, Fig. 2; analogous to paddles 31 of Hsu, Fig. 1) are parallel to what Applicant refers to as “an alleged target panel” (presumably referring to the hobby horse), the examiner notes that neither Goldfarb nor Hsu are relied upon as teaching a target panel. The examiner has not alleged any part of Goldfarb or Hsu to be a target panel. The primary reference, Panther, teaches the target panel oriented perpendicularly to the rocking members. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the examiner notes that the location and orientation of the paddles taught by Goldfarb (and Hsu) is dictated by the rocking direction of the rocking members. Panther teaches the target panel oriented perpendicular to the rocking members, so that the target rocks backward when struck by a projectile and then rocks forward to reset the target. The Goldfarb device (and similarly the Hsu device) is likewise configured to rock backward and forward. Goldfarb and Hsu teach paddles at each end of the rocking members to limit the forward and backward rocking motion to prevent the device from tipping over during use. Therefore, the examiner maintains that it would have been obvious to one of ordinary skill in the art in view of the teaching of Panther and either of Goldfarb or Hsu to add paddles at each end of Panther’s rocking members to perform the same function of limiting the forward and backward rocking motion of the target. For this reason, the examiner maintains that the conclusion of obviousness is based on the clear teaching of the prior art, not on any knowledge gleaned only from Applicant’s disclosure.
In response to Applicant’s argument that Goldfarb is not intended to be a target and, if used as a target, would not rock forward and backward, the examiner has not proposed using Goldfarb as a target. Rather, the examiner has proposed adding paddles as taught by Goldfarb (or Hsu in the present rejection of claim 1) to prevent the shooting target of Panther from tipping over during use. In response to Applicant’s argument that one of ordinary skill in the art would not be motivated to provide non-target panels on a target to allow a shooter to re-orient . The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 25, 2022/